DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (5,482,985) in view of Hoffmann Mineral (Functional Fillers for Coatings).
Regarding claims 1-5:  Baierweck et al. teach a thermoplastic molding composition comprising 65% polyamide, 15% melamine cyanurate, 10% glass fibers [Example 5], and 0.5 to 50% magnesium hydroxide [Abstract], with an example at 15% [Example 5], which is within the claimed range for component F).  Baierweck et al. teach that their composition includes 15% of a particulate filler in combination with flass fibers (column 5, lines 31-34).  Baierweck et al. teach that the particulate filler is amorphous silica calcined kaolin, and quartz (crystalline silica) (column 5, lines 27-30).
Baierweck et al. fail to teach the claimed mineral filler.

	Since Baierweck et al. already teach using amorphous silica calcined kaolin, and quartz (crystalline silica), it would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the particular filler in Baierweck et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
	Regarding claim 6:  The amount of heat stabilizer present in F) for this rejection is 0 wt%.
	Regarding claim 7:  The composition of Baierweck et al. is capable of functioning in the claimed capacity (column 9, lines 22-24).
	Regarding claim 8:  Baierweck et al. teach a molding (column 9, lines 22-24).  


s 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baierweck et al. (5,482,985) and Hoffmann Mineral (Functional Fillers for Coatings) as applied to claim 1 above further in view of Prusty et al. (CA 2,788,267).
	Baierweck et al. fail to teach the claimed heat stabilizer.
	However, Prusty et al. teach adding 0.3 wt% of Cu/KI (Examples) as a stabilizer to an analogous composition (page 28, lines 14-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.3 wt% of Cu/KI as taught by Prusty et al. to the composition of Baierweck et al. to stabilize the composition.  

Claims 1, 3-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusty et al. (CA 2,788,267) in view of Hoffmann Mineral (Functional Fillers for Coatings).
Regarding claims 1, 3-6, 12 and 13:  Prusty et al. teach a composition comprising 10 to 98 wt% polyamide A, 0.01 to 20 wt% melamine compound B, 1 to 40 wt% glass fibers C/1, 0.05 to 3 wt% CuI/KI C/3 (Examples; Claim 1; page 26, lines 13-17).  Prusty et al. teach adding from 1 to 50 wt% of silica particulate fillers (page 26, lines 13-17).  The composition of Prusty et al. is free of magnesium hydroxide (Examples).
The amount of glass fibers overlap the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Prusty et al. fail to teach the claimed silica filler.
However, Hoffman Mineral teaches commercial silica fillers that are a combination of mineral fillers as claimed that provide significant reduction in abrasivity effect when being processed, have an excellent dispersion behavior and improved mechanical properties (pages 12 and 25).  Hoffman Mineral teaches that the fillers are used in thermoplastic polyamide compositions (page 14).  Hoffmann Mineral teaches commercially available fillers that meet the claimed weight percentage of the claimed minerals and aluminum (pages 10 and 12).  Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, and Sillikolloid P87 meet the claimed ranges, BET specific surface area and oil absorption value (pages 10 and 12). 
	It would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the silica filler in Prusty et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
   Regarding claims 7 and 8:  Prusty et al. teach a fiber, oil or molding (Examples; Claims 8 and 9).


Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
The Applicant alleges that the specification support the claim limitation “free of magnesium hydroxide”.  The original specification does not support a composition comprising any additional component, but is free of magnesium hydroxide.  The instant examples are specific composition that do no comprise any additional component.  The Applicant is able to claim the compositions that are presented in their instant examples.  “Negative limitations must have basis in the original disclosure. The mere absence of a positive recitation is not basis for a negative limitation.” (MPEP 2173.05(i)).
The Applicant has alleged that the claimed composition provides unexpected benefits.  This is not persuasive for the following reasons:
1)  The claims are not commensurate is scope with the data provided.  Claim 1 contains very broad ranges and genera, which are not supported by the instant Examples.
2)  The Applicant does not provide any comparative data to demonstrate unexpected results.
3)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Baierweck et al.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Since Baierweck et al. already teach using amorphous silica calcined kaolin, and quartz (crystalline silica), it would have been obvious to one of ordinary skill in the art to use one of the commercially available products taught by Hoffmann Mineral, such as Sillitin V85, Sillitin V88, Sillitin N82, Sillitin N85, Sillitin N87, Sillitin Z86, Sillitin Z89, or Sillikolloid P87 as the particular filler in Baierweck et al. to provide a commercially available product that combines three of the desired particular filler types, and provides reduction in abrasivity effect when being processed, excellent dispersion behavior, and improved mechanical properties.
The Applicant has made the argument that Hoffmann fails to suggest the use of their product in a flame retardant thermoplastic molding.  It is not necessary that Hoffmann specifies “flame retardant”.  Hoffmann teaches other advantages that their products provide to polyamide composition.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
The Applicant alleges that Hoffmann merely discloses fillers for coatings.  This is incorrect.  Hoffmann teaches using their fillers in polyamide thermoplastic compositions (page 14).
The Applicant has made the argument that the advantageous properties of Hoffmann are irrelevant with respect to a solid thermoplastic molding composition.  This is not persuasive because improved mechanical properties are desired in solid molding compositions.  Also, improved dispersion is desired to uniformly distribute the filler in the composition.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763